1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   ANTOINE L. ARDDS,                               )   Case No.: 1:19-cv-01738-DAD-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   FINDINGS AND RECOMMENDATIONS
13          v.                                           RECOMMENDING DISMISSAL OF CERTAIN
                                                     )   CLAIMS AND DEFENDANTS, AND SEVERING
14                                                   )   EXCESSIVE FORCE CLAIM AGAINST
     D. HICKS, et.al.,
                                                     )   DEFENDANTS
15                  Defendants.                      )
                                                     )   [ECF Nos. 14, 15]
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Antoine L. Ardds is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On January 24, 2020, the Court issued a screening order finding that Plaintiff stated a
21   cognizable excessive force claim against Defendant D. Hicks, and a separate and unrelated claim of
22   excessive force against Defendants Bobadilla and G. Alcocer but found all other claims not cognizable
23   (ECF No. 14.) The Court granted Plaintiff the option of filing an amended complaint or notifying the
24   Court of his intent to proceed on ONE of the excessive force claims. (Id. at 11:12-14.)
25          On February 3, 2020, Plaintiff filed a response to the Court’s screening order stating that he
26   wishes to proceed on both of the separate excessive force claims. (ECF No. 15.)
27          Rule 21 of the Federal Rules of Civil Procedure provides that “[p]arties may be dropped or
28   added by order of the court on motion of any party or of its own initiative at any stage of the action
                                                         1
1    and on such terms as are just,” and “[a]ny claim against a party may be severed and proceeded with

2    separately.” Fed. R. Civ. P. 21. Courts have broad discretion regarding severance. See Coleman v.

3    Quaker Oats Co., 232 F.3d 1271, 1297 (9th Cir. 2000); Maddox v. County of Sacramento, No. 2:06-

4    cv-00072-GEB-EFB, 2006 WL 3201078, at *2 (E.D. Cal. Nov. 6, 2006).

5             As stated in the Court’s January 24, 2020 screening order, the excessive force claims against

6    Defendant Hicks and Defendants Bobadilla and G. Alcocer are not related and are not properly joined

7    in one action. In his response to the Court’s screening order, Plaintiff indicates that he wishes to

8    proceed on both excessive force claims. Therefore, in the interest of justice, the Court will order the

9    excessive force claims severed (Fed. R. Civ. P. 21),1 and all other claims and Defendants be dismissed

10   from the action for failure to state a cognizable claim for relief, Fed. R. Civ. P. 8(a); Ashcroft v. Iqbal,

11   556 U.S. 662, 678 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); Hebbe v. Pliler,

12   627 F.3d 338, 341-42 (9th Cir. 2010).

13            Based on the foregoing, it is HEREBY RECOMMENDED that:

14            1.       This action proceed on Plaintiff’s excessive force claim against Defendant D. Hicks;

15            2.       The Clerk of Court be directed to open a new prisoner civil rights action and docket the

16                     complaint (ECF No. 1) as the operative pleading in that action, and assigned to the

17                     same magistrate judge and district judge as the instant action. The new action shall

18                     proceed against Defendants Bobadilla and G. Alcocer for excessive force, and

19            3.       All other claims and Defendants be dismissed from the action for failure to state a

20                     cognizable claim for relief.

21            These Findings and Recommendations will be submitted to the United States District Judge

22   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14) days

23   after being served with these Findings and Recommendations, Plaintiff may file written objections

24   with the Court. The document should be captioned “Objections to Magistrate Judge’s Findings and

25   Recommendations.” Plaintiff is advised that failure to file objections within the specified time may

26
27   1
      Plaintiff is advised that he will be required to either file a new application to proceed in forma pauperis or pay the
     $400.00 filing fee in the new action.
28

                                                                    2
1    result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014)

2    (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

3
4    IT IS SO ORDERED.

5    Dated:    February 5, 2020
6                                                      UNITED STATES MAGISTRATE JUDGE

7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        3
